          Case 5:21-cr-00292-OLG Document 13 Filed 07/07/21 Page 1 of 2
                                                                                             FILED

                                                                                              July 07, 2021
                                                                                        CLERK, U.S. DISTRICT COURT
                                                                                        WESTERN DISTRICT OF TEXAS
                                  UNITED STATES DISTRICT COURT                      BY:              MG
                                   WESTERN DISTRICT OF TEXAS                                               DEPUTY
                                          ANTONIO DIVISION
                                      SAN ANTONIO

                                                                                  SA-21-CR-00292-OLG
UNITED STATES OF AMERICA,                         §
                                                  §
                                                          INDIC TMENT
                                                  1       Ct 1: 8 U.S.C. § 1324(a)(1)(A)(v)(I)/
                                                  1       (B)(i)
                                                  1       Conspiracy to Transport Illegal Aliens
                                                  1       Ct 2: 8 U.S.C. § 1324(a)(1)(A)(ii)/
VS.                                                       (B)(i)
                                                  1       Transportation of Illegal Aliens
                                                  1
                                                  1
JORDAN WILLIAM ARNOLD
               ARNOLD,                            1
                                                  1
                              .



THE GRAND JURY CHARGES:

                                               COUNT ONE
                                   [8 U.S.C. § 1324(a)(1)(A)(v)(I)/(B)(i)]

                                                                             Defendants,

                                     JORDAN WILLIAM ARNOLD

did knowingly and intentionally combine, conspire, confederate and agree with others, known and

unknown to the Grand Jury, to commit the following offense against the United States: to transport

and move, and attempt to transport and move, by means of transportation or otherwise, aliens who

entered and remained in the United States in violation of law, knowing and in reckless disregard

of the fact that said aliens came to, entered, and remained in the United States in violation of law,

and in furtherance of such violation of law, in violation of Title 8, United States Code, Section

1324(a)(1)(A)(v)(I)/(B)(i).

                                                        TWO
          Case 5:21-cr-00292-OLG Document 13 Filed 07/07/21 Page 2 of 2




                                [8 U.S.C. § 1324(a)(1)(A)(ii)/(B)(i)]

                                                                        Defendants,

                                 JORDAN WILLIAM ARNOLD

did, knowingly and in reckless disregard of the fact that certain aliens have come to, entered and

remained in the United States in violation of law, willfully and unlawfully transport and move, and

attempted to transport and move, by means of transportation or otherwise, in furtherance of such

violation of law, certain aliens within the United States, for the purpose of financial gain, in

violation of Title 8, United States Code, Section 1324(a)(1)(A)(ii)/(B)(i).



                                                      A TRUE BILL




                                                      EOREPER KON nr THE KR ANT IITRV


       ASHLEY C. HOFF
       UNITED STATES ATTORNEY

         C/N
BY:
             Amanda C. Brown
       FOR AMANDA          BROWN
       Assistant United States Attorney




                                                 2
